Citation Nr: 1756968	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  12-04 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for headaches, to include as a residual of a traumatic brain injury (TBI).

5. Entitlement to service connection for the residuals of a TBI other than headaches, to include a mood disorder and sleep disturbances.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970, August 1997 to September 1997, and September 2001 to October 2001.  The Veteran also served in the National Guard from March 1978 until retirement in December 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and March 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the evidentiary record.

These matters were remanded by the Board in September 2015 for further development.

In the March 2017 VA Form 9, the Veteran requested a hearing before the Board regarding the claim of service connection for tinnitus.  The Veteran also discussed the claims of service connection for hearing loss and residuals of a TBI.  However, the Board finds that in light of the favorable actions herein, no unfair prejudice to the Veteran will result by adjudicating the merits of the tinnitus and hearing loss claims.  Although the Veteran's representative has not contended as much, the Board interprets the March 2017 VA Form 9 as a request for a second hearing before the Board as to the TBI issue.  However, as a hearing has already been conducted regarding the TBI issue by the undersigned VLJ, and no good cause has been shown to grant a second request on this issue, the Board denies the Veteran's request for a second hearing.  

In his June 2008 claim, the Veteran stated he sought service connection for chronic headaches secondary to a closed head injury.  Given the Veteran's contentions of record, in the September 2015 decision the Board recharacterized the Veteran's claim as entitlement to service connection for traumatic brain injury (TBI) with residuals to include chronic headaches and psychiatric effects.  Given the Veteran's contentions that he currently has headaches, mood symptoms, and sleep impairment due to an in-service head injury, and given the actions by the Board below, the Board has characterized the issues as shown on the title page of this decision.  See Clemons v Shinseki, 23 Vet. App. 1 (2009).

The issue of service connection for residuals of a TBI other than headaches, to include a mood disorder and sleep disturbances, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2009 rating decision denied entitlement to service connection for tinnitus.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

2. Some of the evidence received since April 2009, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for tinnitus.

3. There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss disability and tinnitus are related to his military service.

4. There is an approximate balance of positive and negative evidence as to whether the Veteran's current headaches are a residual of an in-service head injury.


CONCLUSIONS OF LAW

1. The April 2009 rating decision, which denied the Veteran's claim of entitlement to service connection for tinnitus, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2. The additional evidence received since the April 2009 rating decision is new and material, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

4. Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).

5. Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for headaches have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.6, 3.102, 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claim of Service Connection

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In an April 2009 rating decision, the RO denied the claim of service connection for tinnitus based on the determination that there was no evidence to link the Veteran's tinnitus to his active duty military service.  The Veteran did not submit a notice of disagreement with the April 2009 rating decision regarding the issue of service connection for tinnitus.  See November 2009 notice of disagreement.  No new and material evidence was received by VA within one year of the issuance of the April 2009 rating decision.  As such, the April 2009 rating decision became final as to the issue of service connection for tinnitus.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final April 2009 RO decision, the Veteran submitted an April 2011 letter from Dr. R.E.B. in which Dr. R.E.B. noted that during the Veteran's total 31 years of service he was exposed to noise at a significantly high level, and he opined that it is highly likely that the Veteran has tinnitus associated with his high level noise exposure over a prolonged period of time.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in April 2009, and indicates the Veteran's current tinnitus is related to the Veteran's prolonged noise exposure throughout his military service, to include his periods of active duty service.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for tinnitus.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for tinnitus as it raises a reasonable possibility that the Veteran has a current disability which may have been incurred during or is related to the Veteran's military service, to include his active duty service.

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

	Hearing Loss and Tinnitus

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.

The Board finds the first element under Shedden is met.  Upon VA examination in May 2016, the Veteran's speech recognition scores were 92 percent in both the right and left ears.  Accordingly, the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The May 2016 VA examiner also diagnosed constant bilateral tinnitus.

The Board finds the second Shedden element is also met.  The Veteran's DD Form 214 indicates that during his active duty service from July 1967 to July 1970, the Veteran served as a Hercules Missile Crewman.  During the Veteran's National Guard service, to include his active duty service in 1997 and 2001, the Veteran served as an Aircraft Armament Systems Craftsman.  See DD Forms 2014; April 2006 verification of military experience and training.  The Veteran's service treatment and service personnel records corroborate the Veteran's contentions that he was exposed to hazardous noise while working on the flight line.  See, e.g., February 2011 Veteran statement; April 2006 verification of military experience and training; May 2001 master workplace exposure data summary; November 1987 workplace exposure data summary.  As such, the Board finds the Veteran was exposed to noise during service.

As to the third Shedden element, the Veteran contends that his noise exposure throughout his military service caused his current bilateral hearing loss and tinnitus.  See, e.g., June 2015 hearing testimony; April 2012 notice of disagreement; January 2010 Veteran statement.

The Veteran's service treatment records indicate that beginning in August 2000, the Veteran had a significant threshold shift on repeated audiograms, and was referred to the Hearing Conservation Center.  In December 2000, a positive significant threshold shift was noted in the Veteran's audiograms, and the Hearing Conservation Center rendered a provisional diagnosis of noise-induced sensorineural hearing loss.  The Veteran's reference audiogram for the hearing conservation program was re-established at that point.

Upon VA examination in February 2009, the VA examiner noted the Veteran's March 1978 enlistment audiogram was deemed invalid due to consistently better thresholds on subsequent tests.  The Veteran's baseline was re-established in June 1991 with hearing within normal limits bilaterally, and the baseline was again re-established in August 2000 after a significant threshold shift.  The February 2009 VA examiner opined that since the Veteran's baseline was reestablished due to a significant threshold shift, it is at least as likely as not that his current hearing loss and tinnitus are related to the Veteran's National Guard service.

In a February 2011 letter, Dr. R.E.B. of Lakeshore Ear, Nose, Throat Center noted the Veteran's over 30 year history of noise exposure, first during active duty and then as a mechanic in the National Guard, with a total of 31 years of service.  Dr. R.E.B. stated the Veteran was exposed to noise at a significantly high level twice daily for three hours at a time, and that he began to notice tinnitus, which he still notices.  Dr. R.E.B. stated the Veteran does not have any other medical issues that would cause him difficulty in terms of tinnitus or that would progressively cause hearing loss.  Dr. R.E.B. opined that it is highly likely that the Veteran has tinnitus associated with his high level noise exposure over a prolonged period of time.

Upon VA examination in May 2016, the examiner noted the Veteran's report that the onset of his bilateral hearing loss and tinnitus was his military service.  The VA examiner noted that testing at the Veteran's May 1967 induction and his May 1970 separation revealed normal hearing bilaterally, with no significant threshold shifts.  The examiner noted the December 2000 hearing conservation disposition where a positive significant threshold shift was noted along with the provisional diagnosis of noise-induced hearing loss.  The May 2016 VA examiner stated that it is generally accepted that continuous noise exposure to aircraft on flight lines in the Air National Guard could cause hearing loss and tinnitus.  The examiner further stated the Veteran's civilian occupation in aircraft parts repair likely did not contribute to the existing hearing loss and tinnitus.  Further, he explained it is well understood that tinnitus may be the result of excessive noise exposure, and opined that considering the degree of hearing loss and configuration, a relationship does exist.  Therefore, the May 2016 VA examiner concluded that due to the onset of hearing loss and tinnitus during service, the most likely etiology of the Veteran's hearing loss and tinnitus would be military noise exposure from participation in the National Guard.  Therefore, the Veteran's current hearing loss and tinnitus is at least as likely as not the result of in-service noise exposure.

The medical opinions of record are all generally supportive of the Veteran's claims.  The Veteran was exposed to noise throughout his over 31 years of military service, and medical professionals have attributed the Veteran's current bilateral hearing loss and tinnitus to his noise exposure throughout that service, which includes three periods of active duty service, during which the Veteran was also exposed to noise.  Accordingly, the Board finds the evidence for and the evidence against the Veteran's claims is at least in relative equipoise, and so the Board affords the Veteran the benefit of the reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his current bilateral hearing loss disability and tinnitus.  Accordingly, the Board finds that grants of service connection are warranted for a bilateral hearing loss disability and tinnitus.

	Headaches

The Board finds the first element of Shedden is met, as the medical evidence of record includes diagnoses of chronic headaches, which have also been diagnosed as cephalgia and tension headaches.  See May 2016 VA headaches examination report; February 2010 Dr. J.A.B. consultation letter; January 2009 VA examination report.

The Board finds the second element of Shedden is also met.  The evidence of record indicates that in February 2006, on a UTA surge day, the Veteran slipped on snow-covered ice on the flight line, falling backwards and hitting the back of his head on the ground.  See March 2006 email from Chief D.B.; March 2006 Ground Mishap Worksheet; March 2006 service treatment record; February 2006 Veteran statement; February 2006 Trip Report for 10-14 ORE at 127th WG ORE; February 2006 memorandum from E.V.M.; February 2006 Mount Clemens General Hospital emergency room report.  A contusion closed head injury without concussion was diagnosed.  See March 2006 service treatment record.

As to the third element of Shedden, the Veteran contends he developed headaches following his in-service head injury, and continues to experience chronic headaches in the back of his head.  See, e.g., June 2015 hearing testimony.

The evidence of record includes an April 2006 referral from Dr. C.C.R. for a CT scan of the Veteran's brain due to the symptoms of headaches. 

Upon VA examination in January 2009, the examiner noted the Veteran's report that he had chronic and recurrent headaches in the back of his head subsequent to his fall in 2006.  The examiner noted the Veteran's report that a CAT scan was completed in 2007 and read as negative.  At that time, the Veteran complained of episodic recurrent headaches in the posterior aspect of his head.  The January 2009 VA examiner assessed status post closed head injury that occurred in service with persistent post-traumatic headaches.

Upon VA examination in February 2010, the VA examiner noted the March 2006 service treatment record indicated the Veteran did not lose consciousness when he hit his head in service, and diagnosed a closed head injury without concussion.  The examiner also noted the final diagnoses in the February 2006 hospital report did not include any residuals of a head injury.  The examiner reported the Veteran denied loss of consciousness, confusion, dizziness, or visual changes.  The February 2010 VA examiner opined there was no historical or objective evidence of a TBI from the Veteran's fall as per the established definition of a TBI based upon a review of all available records, and therefore the Veteran's headaches are not likely secondary to a TBI.  The same VA examiner reached the same conclusion in a May 2011 VA examination report.

In February 2010, the Veteran underwent a neurologic consultation with Dr. J.A.B. due to his complaints of headaches.  Dr. J.A.B. noted the Veteran's fall in February 2006, and that he did not lose consciousness at the time, but his report that he did suffer a scalp laceration despite wearing a helmet.  Dr. J.A.B. noted the Veteran's report that he felt after the fall he was working "in slow motion," and that he began having headaches approximately two weeks after the fall at the point of impact in the mid-occipital region.  Dr. J.A.B. noted the Veteran's report that a CT scan approximately one-to-two months after the fall was negative.  The Veteran reported he continued to have ongoing head pain.  Dr. J.A.B. noted a January 2010 CT of the brain was within normal limits.  After completing a neurological examination, Dr. J.A.B.'s impression was a history of fall without loss of consciousness in February 2006, resulting in a TBI and chronic daily cephalgia with associated cervicalgia.

In April 2010, the Veteran was again examined by Dr. J.A.B.  The Veteran reported his headaches continued to be daily in nature.  Dr. J.A.B. noted that x-rays of the Veteran's cervical spine identified degenerative changes with mild or minimal amounts of posterior osteophytes extending into the nerve root foramen bilaterally, consistent with Luschka's arthritis.  Following a neurological examination, Dr. J.A.B. assessed status post fall with TBI in February 2006 and ongoing chronic daily cephalgia, with associated cervicalgia, which is more musculoskeletal in nature.  Dr. J.A.B. also assessed minimal to mild osteoarthritic changes in the cervical spine not felt to be causative of the Veteran's symptoms.

Following a May 2016 VA TBI examination, the VA examiner opined the criteria for a mild TBI were not fulfilled.  The examiner explained the March 2006 service treatment record disclosed the Veteran did not have a loss of awareness, amnesia, or focal neurological signs or symptoms, and stated the Veteran denied these criteria happened at the time of the accident.  The May 2016 VA examiner opined that because the Veteran did not suffer a mild TBI, his complaints of persistent occipital headaches are not related to a physical injury to his brain, and the cause of the occipital headaches are more likely than not related to the arthritis diagnosed on cervical x-rays in 2010.

The February 2010, May 2011, and May 2016 VA examiners concluded the Veteran did not suffer a TBI due to his February 2006 fall because he did not lose consciousness at the time.  The February 2010 and May 2016 VA examiners explained the Veteran also did not experience symptoms such as loss of awareness, amnesia, or focal neurological signs or symptoms.  However, the January 2009 VA examiner characterized the Veteran's headaches as persistent post-traumatic headaches related to his status post closed head injury.  Further, neurologist Dr. J.A.B. acknowledged the Veteran did not lose consciousness due to his in-service fall, and acknowledged the negative CT scans, but based upon his history and her neurologic examination, she diagnosed status post fall with TBI in February 2006 and ongoing chronic daily cephalgia.  Further, although the May 2016 VA examiner opined the Veteran's headaches are more likely related to his cervical arthritis, in the April 2010 report Dr. J.A.B. opined the Veteran's osteoarthritic changes in his cervical spine are not causative of the Veteran's headache symptoms.

Accordingly, the Board finds the evidence for and the evidence against the Veteran's claim is at least in relative equipoise, and so the Board affords the Veteran the benefit of the reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's head injury in service and his current headaches.  Accordingly, the Board finds that a grant of service connection is warranted for headaches. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for headaches is granted. 


REMAND

The Veteran contends that following his February 2006 fall and head injury he developed a change in personality with various mood symptoms, as well as sleep difficulties.  The Veteran has submitted statements from family members and a friend/co-worker attesting to their observations regarding the changes in the Veteran's temper and mood following his in-service fall.  

The Board finds the evidence of record indicates there are outstanding relevant private treatment records.  In March 2012, the Veteran submitted a VA Form 21-4142 indicating that Dr. R. treated him for headaches, depression, and a head injury in 2006.  As discussed above, the record contains an April 2006 referral from Dr. C.C.R. for a CT scan of the Veteran's brain due to the symptoms of headaches.  Further, the February 2010 and April 2010 consultation letters by Dr. J.A.B. were addressed to Dr. C.C.R.  During the June 2015 hearing, the Veteran testified that he is still being seen by Dr. C.C.R.  On remand, the AOJ should undertake appropriate development to obtain the Veteran's outstanding treatment records.

Further, in his June 2008 claim the Veteran indicated he was awaiting an appointment from the Detroit VA Medical Center (VAMC) for a Gulf War Registry examination.  The May 2016 VA examiner's opinion indicates the Computerized Patient Record System (CPRS) was reviewed.  On remand, the AOJ should obtain any VA treatment records.

The February 2010 VA examiner opined that the Veteran did not experience a TBI during service, and therefore his sleep impairment, irritability, and anger are not likely secondary to a TBI.  Upon the February 2010 consultation, Dr. J.A.B. noted the Veteran's depression symptoms, but stated depression had not been diagnosed.  Although Dr. J.A.B. did diagnose a TBI in 2006, Dr. J.A.B. did not address the etiology of the Veteran's depressive symptoms, and did not discuss any sleep impairment.

Upon a May 2011 VA mental disorders examination, the VA examiner noted the Veteran's reports of personality changes, mood symptoms, and insomnia following his February 2006 fall and head injury.  Following his interview and examination of the Veteran, the examiner diagnosed depressive disorder not otherwise specified.  However, the May 2011 VA examiner stated that based upon the Veteran's claims file, medical records, and the Veteran's history, he could not resolve whether the Veteran's mental illness is related to his closed head injury in service without resorting to mere speculation.

As discussed above, the May 2016 VA examiner opined the Veteran did not suffer a TBI in service.  The May 2016 VA examiner opined it is unclear what is causing the Veteran's emotional problems, and stated the question is better answered by a psychiatrist.

Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his current mood disorder and sleep disturbances, to include whether they are related to his in-service head injury.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment relevant to his claim.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Dr. C.C.R. from January 2006 to the present.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full name of Dr. C.C.R. as identified in the February 2010 and April 2010 letters from Dr. J.A.B. to aid the Veteran in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include from the Detroit VAMC.  All obtained records should be associated with the evidentiary record.
3. 
After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his mood disorder and sleep disturbances.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current mood disorder is related to the Veteran's February 2006 fall and head injury?

The examiner should specifically address the Veteran's contentions, and the lay statements of record, regarding the Veteran's personality changes and mood symptoms following his head injury.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current sleep disturbances are related to the Veteran's February 2006 fall and head injury?

The examiner should specifically address the Veteran's contention that his insomnia and sleep difficulties began after his head injury.

c) Other than the Veteran's February 2006 fall and head injury, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current mood disorder and/or sleep disturbances incurred in, or are otherwise related to, the Veteran's active duty service?

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


